DAVISON, Justice.
An initiative petition was filed with the City Clerk of Atoka County, Oklahoma, on August 30, 1968. The petition is subject to statutory provisions on initiative and referendum petitions because no municipal legislation on initiative and referendum are alleged in the petition in error. 34 O.S.1961, § 51; Community Gas and Service Co. v. Walbaum, Okl., 404 P.2d 1014, 1016.
Protest of an initiative or referendum petition under the provisions of 34 O.S.1961, § 8, must be filed within ten days of the date the circulated petition is filed with the City Clerk. 11 O.S.1961, § 557.2. The protest essayed by appellants was lodged with the City Clerk September 13, 1968. The period for protest provided by statute expired September 9, 1968. Thus the City Clerk of Atoka, Oklahoma, had no jurisdiction to hear the protest. The initiative petition on and after September 10, 1968 stood without effective protest. The appeal is accordingly dismissed.
IRWIN, C. J., and WILLIAMS, BLACKBIRD, JACKSON, HODGES, LAVENDER and McINERNEY, JJ., concur.